Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment date 9/16/2022.
2.    Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiwari et al. (“Tiwari”), U.S. Patent Publication No. 2016/0330075.
Regarding Claims 1, 8 and 14, Tiwari teaches an adapter device [200 or 702, see Fig-1, 7] comprising: 
a processor [Fig-2a (262) or 0093(central processing unit 101)]; and 
a storage medium including instructions executable by the processor (system memory) to: 
deploy a composer container (“delivery management system 190”) in the adapter device [Para: 0280(adapter device 702 can provide many functions related to provisioning and control communication between devices 710 and 715 as it receives in form of a request see para 0282, at delivery system 190 as “client 102 via appliance 200 may request an application  … from server 106 … in response to the request, the application delivery system 190 … may deliver the application …” as described in 0077)], 
wherein the adapter (200 or 702) device is coupled to a host (client 102 or 710) device [see Fig-1, 7]; 
receive, by the composer container, a plurality of adapter service requests from the host device [para: 0066(client 102 can “request execution of various application” as part of communication) and 0077(“client 102 via appliance 200 may request an application … in response to the request, the application delivery system 190 … may deliver the application”)]; and 
in response to the plurality of service requests [Para: 0286(considering configuration parameters “associated with each of the functions that the device 702 is capable of providing” in lieu of the claimed request)], deploy, by the composer container, a plurality of service containers (deploy plurality of resources through 195, 198, cache manager 192 etc. to fulfill the request) in the adapter device [Para: 0079(“policy engine 195 determines … applications … client 102 may access … how application should be delivered”) and 0116(“dynamically generates objects containers served by the originating servers”)], 
wherein each service container is to provide a particular adapter service to the host device [Para: 0292(adapter “device 702 to provide networking functions, such as load balancing, SSL acceleration, compression and other functions” to client device 102)],  
wherein each service container is allocated a subset of the plurality of computing resources of the adapter device by the composer container [Para: 0162(“allocates and manages access to a number of physical … and virtual resources allocated to the at least one operating system 410”) and also see “a portion of components 232, 240, 234, 236 and 238  … may run or operate in user space” or a sub-set of the components are used in user space service container in order to full fill service request by the client as recited para 0115], and
wherein the composer container (190) is discreate from the service containers (195, 198, cache manager 192) [Para: 0077-0079; Fig-2A(190 is isolated or discreate from service containers 195, 198 and 192 in the adapter device 200)].
Regarding Claims 2, 10 and 15, Tiwari teaches wherein the composer container is to, for each service container of each of the plurality of service containers: determine requirements of the service container [Para: 0294(when determining “a format compatible with the device 702”)]; 
determine available computing resources of the adapter device [Para: 0292(script engine 910 “can input values into parameter field required by the script” based on availability of the resources)]; and 
in response to a determination that the available computing resources of the adapter device can support the requirements of the service container, deploy the service container on the adapter device [Para: 0294(“The device 702 can then implement the policies defined by the SDN controller 705, and can process packets communicated between the client devices 710 and the servers 715 accordingly”)].
Regarding Claims 3, 11 and 17, Tiwari teaches wherein the composer container is to configure a service container type of each of the plurality of service containers, and wherein the service container type is one selected from a device type, a host type [Para: 0294(when a format compatible with device 702 … then device 702 implement policies defined by the SDN controller … between the client device 710 and servers 715”)], and a service endpoint type.
Regarding Claim 4, Tiwari teaches wherein a first service container of the plurality of service containers is deployed as a device type container that provides a virtual NIC to connect the host device to a network [Para: 0178 and 0179(the appliance 200 as described in connection with FIG. 2A may be packaged, combined, designed or constructed in a form of the virtualized appliance … one or more software modules or components executable in a virtualized environment”)].
Regarding Claim 5, Tiwari teaches wherein a second service container of the plurality of service containers is deployed as a host type container that provides an encryption service to the host device [para: 0108 (encryption processor 260) and 0109(“encryption processor 260 may be a processor for performing function related to any encryption”); Fig-2A].
Regarding Claim 6, Tiwari teaches wherein a third service container of the plurality of service containers is deployed as a service endpoint type container that provides a particular web service to the host device [Para: 0062(appliance 200 comprise a “WebAcclerator”) and 0065(where client 102 may request particular web service via WebAccelerator from web server 106)].
Regarding Claim 7, Tiwari teaches wherein the plurality of computing resources of the adapter device (200) comprises a processor (262), a graphics accelerator [Para: 0105(appliance “100 comprise a graphic processing unit”), memory (cache memory 192), storage (264), and a network interface [Fig-2(interface connection 266)].
Regarding Claims 9 and 16, Tiwari teaches wherein the instructions cause the processor to:
maintain, by the composer container, one or more stored data structures to track allocations of the plurality of computing resources to the plurality of service containers [Para: 0141(“Appliance 200 executes the monitoring service 197” in order to “measures and monitors the memory, CPU and disk usage and performance …”)].
Regarding Claim 12, Tiwari teaches wherein the first service container is deployed as a device type container that provides a network switch service to the host device [Para: 0286(service “relating to the device properties, functions, function configuration parameters” of a switch)].
Regarding Claim 13, Tiwari teaches wherein the instructions cause the processor to:
allocate, by the composer container, a subset of available central processing unit cores and a subset of available graphics processing unit cores to the first service container [Para: 0162(“allocates and manages access to a number of physical … and virtual resources allocated to the at least one operating system 410”)].
Regarding Claim 18, Tiwari teaches wherein the first service container is deployed as a device type container that provides a storage device with data de-duplication to the host device [Fig-2(see storage device 264 for data storage)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari as applied claim 1 above and Gokam et al. (“Gokam”), U. S. Application No. 2020/0363985.
Regarding Claim 19, Tiwari teaches all the limitation of claim 19 as described rejecting claim 17   above. Tiwari does not disclose expressly wherein the first service container is deployed as a device type container that provides a non-volatile memory express (NVMe) storage service storage device to the host device.
In the same field of endeavor (e.g., storage system associated with an adapter integrated with a host on a network), Gokam teaches a service is deployed as a device type container that provides a non-volatile memory express (NVMe) storage service storage device to the host device [Para: 0010 (a storage is NVMe provision service device) and 0153 (where a network adapter supports the NVMe device)].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Tiwari’s teachings of deploy, by the composer container, a plurality of service containers in the adapter device with Gokam’s teachings of a device type container that provides a non-volatile memory express (NVMe) storage service storage device to the host device for the purpose of having a low latency in data communication between an initiator end device and a target end device on a Ethernet fabric or other lossy transport fabric in a data center. 
 Regarding Claim 20, Gokam teaches coupling an adapter device (206) to a physical bus slot of the host device, wherein the coupled adapter device is contained within a housing of a host (102) device [Fig-2].
Response to Arguments
5.	Applicant's arguments filed on 9/16/22 have been fully considered but they are not persuasive. Applicant argues regarding Claim 1 that Tiwari does not disclose a “discreate composer container” as recited in claim 1 because “cache manager” in cited section (para: 0162) of the argument is not a separate entity from cache memory element. However, Tiwari teaches the argued feature composer container (190) is discrete from service containers (resources from 192, 195 and 198) as set forth above by examiner.
Applicant’s arguments, regarding Double Patenting Rejection with respect to Claims 1, 8 and 14 have been fully considered and are persuasive.  The Double Patenting Rejection has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187